Citation Nr: 0200984	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  01-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 17, 2000, 
for special monthly pension based on the need for regular aid 
and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active military service 
from January 1971 to January 1973.

In addition, the Board notes that, in the July 2001 
substantive appeal, the veteran requested a hearing before a 
traveling member of the Board, and thus, the hearing was 
scheduled for December 5, 2001.  However, the veteran failed 
to report to the hearing.  As the record does not contain 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled, the Board 
deems the veteran's July 2001 request for a travel Board 
hearing withdrawn.  See 38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In July 1996, the veteran submitted a claim of 
entitlement to a permanent and total disability evaluation 
for pension purposes.   In a January 1997 rating decision, 
the RO granted the veteran's claim effective July 7, 1996.

3.  On February 3, 1997, the RO received a statement dated 
January 31, 1997 indicating that the veteran was in need of 
regular aid and attendance of another person.  He employed an 
aide on a part time basis for 25 hours per week.

4.  Statements dated February 12, 1997 and April 11, 1997 
again indicate that the veteran was in need of regular aid 
and attendance as he paid an aide to help take care of him.  
The April 1997 statement also indicated that the veteran's 
aide was a certified nursing assistant and a physician's 
assistant.  No further inquiry was done by the RO.

5.  An August 20, 1998 VA form 21-2680 (Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance) certified that the veteran was in need of regular 
aid and attendance of another person.

6.  A February 17, 2000 VA form 21-2680 (Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance) certified that the veteran was in need of regular 
aid and attendance of another person.

7.  In a May 2000 rating decision, the RO granted the 
veteran's claim of entitlement to a special monthly pension 
based on the need for regular aid and attendance of another 
person effective February 17, 2000.


CONCLUSION OF LAW

The criteria for an effective date of February 3, 1997 for 
special monthly pension based on the need for regular aid and 
attendance of another person have been met. 38 U.S.C.A. §§ 
5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 
3.352, 3.400(o)(1), 3.401(a)(1) (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of the 
new law.  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the Court's decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  In general, where the record demonstrates that the 
statutory mandates have not been satisfied, the regulatory 
provisions likewise are not satisfied.  However, in this 
case, for the reasons set forth below, the VA has complied 
with the Veterans Claims Assistance Act of 2000 as well as 
the recent implementing regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via a May 2001 Statements of the Case, of 
the evidence needed to prove his claim on appeal.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent VA examinations for housebound status 
or permanent need for regular aid and attendance in August 
1998 and February 2000.  The Board acknowledges that the 
record includes award letters from the Social Security 
Administration (SSA) indicating the veteran is receiving SSA 
benefits.  However, the veteran has not alleged that there 
are any Social Security Administration records which would 
affect his claim for an earlier effective date for special 
monthly compensation based on the need for regular aid and 
attendance of another person.  Additionally, the veteran has 
not referenced any additional unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
claim.  Furthermore, the veteran was given the opportunity to 
present testimony during an appeal hearing, but he declined 
such opportunity, as discussed above.  Thus, the duty to 
assist requirement has been satisfied as well.

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
is in compliance with the requirements of the new law, as 
discussed above.  Under these circumstances, VA has done 
everything reasonably possible to assist the veteran, and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

At present, the veteran asserts, essentially, that the 
effective date of the award of special monthly pension based 
on the need for regular aid and attendance of another person 
should be either the date of his original claim, which he 
deems was January 31, 1997,  or the date of the first VA 
examination report certifying that the veteran was in need of 
regular aid and attendance of another person, which was 
August 20, 1998.

Upon a review of the record, the Board notes that, in July 
1996, the veteran submitted a claim of entitlement to a 
permanent and total disability evaluation for pension 
purposes.  And, in a January 1997 rating decision, the RO 
granted the veteran's claim effective July 7, 1996. 

Subsequently, on February 3, 1997, the RO received a 
statement dated January 31, 1997 indicating that he was in 
need of regular aid and attendance of another person, and 
that he employed an aide on a part time basis for 25 hours 
per week.  Subsequently, in statements dated February 12, 
1997 and April 11, 1997, the veteran again indicated that he 
was in need of regular aid and attendance as he paid an aide 
to help take care of him.  As well, the April 1997 statement 
indicated that the veteran's aide was a certified nursing 
assistant and a physician's assistant.  However, no further 
inquiry was done by the RO in this respect.

On August 20, 1998, the veteran underwent a VA examination 
which showed the veteran was in need of regular aid and 
attendance of another person.  Specifically, an August 20, 
1998 VA form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), which is 
date-stamped October 30, 1998, certified that the veteran was 
in need of regular aid and attendance of another person.  
However, in an April 1999 rating decision, the veteran's 
claim of entitlement to special monthly pension was denied.  
The veteran expressed disagreement with the RO's denial of 
his entitlement to special monthly pension in March 2000.

Subsequently, the veteran underwent an additional VA 
examination in February 2000.  Specifically, a February 17, 
2000 VA form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), which was 
date-stamped March 27, 2000, certified that the veteran was 
in need of regular aid and attendance of another person.  
And, in a May 2000 rating decision, the RO granted the 
veteran's claim of entitlement to a special monthly pension 
based on the need for regular aid and attendance of another 
person effective February 17, 2000.

With respect to the applicable law, the general rule for 
claims for increase is that the award is effective the date 
of receipt of claim or the date entitlement arose, whichever 
is later. 38 C.F.R. § 3.400(o)(1) (2001).  A claim for aid 
and attendance benefits is a claim for additional benefits 
payable in specified circumstances to an individual entitled 
to, in this case, non-service connected pension.  In that 
sense, it is similar to a claim for increase.

However, a specific regulation applies to the effective date 
of awards of aid and attendance or housebound pension 
benefits payable to a veteran.  Awards of pension or 
compensation payable to or for a veteran will be effective as 
follows: (a) Aid and attendance and housebound benefits.  (1) 
Except as provided in § 3.400(o)(2), the date of receipt of 
claim or the date entitlement arose, whichever is later.  
However, when an award of pension or compensation based on an 
original or reopened claim is effective for a period prior to 
the date of receipt of the claim, any additional pension or 
compensation payable by reason of need for aid and attendance 
or housebound status shall also be awarded for any part of 
the award's retroactive period for which entitlement to the 
additional benefit is established.  38 C.F.R. § 3.401(a)(1) 
(2001).

The exception enumerated in this regulation, 38 C.F.R. § 
3.400(o)(2) is not applicable in this case, as it applies to 
disability compensation, and this is a case involving 
pension.  Furthermore, this provision does not operate to 
permit assigning an effective date retroactively under the 
second sentence in 38 C.F.R. § 3.401(a)(1), because, in this 
case, the veteran's entitlement to pension, effective July 7, 
1996, was established in a January 16, 1997 rating decision, 
pursuant to the veteran's claim for pension benefits.  The 
veteran's claim for pension did not include any mention of a 
need for aid and attendance at that time.  Subsequently, on 
February 3, 1997, the RO received a statement from the 
veteran dated January 31, 1997 indicating that he was in need 
of regular aid and attendance of another person.  
Accordingly, the question is whether the facts establish a 
factual need for aid and attendance of another person as of 
the date the veteran's claim for special monthly pension was 
received (February 3, 1997), or at any time between then and 
the veteran's examination first showing entitlement to aid 
and attendance benefits (August 20, 1998).

Where an otherwise eligible veteran is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable. 38 U.S.C.A. § 1521(d) (West 1991). The 
law and regulations provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is a patient in a nursing home on 
account of mental or physical incapacity, or is helpless or 
blind, or so nearly helpless or blind as to need the regular 
aid and attendance of another person. 38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351 (2001).  A person is also 
considered to be in need for regular aid and attendance if 
he/she establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).
 
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of the 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his/her daily 
environment. "Bedridden" will be a proper basis for the 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2001).

Upon a review of the evidence, the Board finds that the 
veteran first submitted a claim for special monthly pension 
based on the need for regular aid and attendance of another 
person on February 3, 1997.  Such claim was dated January 31, 
1997, but it was received by the RO on February 3, 1997.  The 
statement indicated that the veteran was in need of regular 
aid and attendance of another person, and that he employed an 
aide on a part time basis for 25 hours per week.  
Subsequently, in statements dated February 12, 1997 and April 
11, 1997, the veteran again indicated that he was in need of 
regular aid and attendance as he paid an aide to help take 
care of him.  And, although the April 1997 statement also 
indicated that the veteran's aide was a certified nursing 
assistant and a physician's assistant, no further inquiry was 
done by the RO in this regard.

Additionally, the Board finds that, as discussed above, the 
first medical evidence showing entitlement to additional 
pension benefits is found in the August 20, 1998 VA form 21-
2680 (Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance).  The medical examiner who 
completed this form specifically certified that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care.

In this case, although the later date between the date of 
claim (February 3, 1997) and the date entitlement arose 
(August 20, 1998) is the date entitlement arose, the 
Board finds that the veteran's February 1997 claim provides 
information which leads the Board to believe that, at that 
time, the veteran established a factual need for aid and 
attendance.  He was employing an aide on a part time basis 
for 25 hours per week, who had certifications as a nursing 
assistant and a physician's assistant.  In this respect, the 
law is clear that any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2001).  And, given that when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt, see 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990), the Board finds that February 3, 
1997 is the appropriate effective date for the veteran's 
award for special monthly pension based on the need for 
regular aid and attendance of another person.  The criteria 
for an effective date of February 3, 1997 for special monthly 
pension based on the need for regular aid and attendance of 
another person have been met. 38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.352, 3.400(o)(1), 
3.401(a)(1) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


ORDER

An effective date of February 3, 1997 for the award of 
special monthly pension based on the need for regular aid and 
attendance of another person is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

